A party seeking to vacate a default in appearing or answering must demonstrate a justifiable excuse for the default, and a meritorious defense (see CPLR 5015 [a] [1]; Gray v B.R. Trucking Co., 59 NY2d 649, 650; Miles v Blue Label Trucking, 232 AD2d 382, 383; cf. Fidelity & Deposit Co. of Md. v Arthur Andersen & Co., 60 NY2d 693, 695). To justify his delay in answering the complaint, the defendant submitted his attorneys affirmation alleging that the delay was caused by the defendant’s insurance carrier, which is insufficient to establish an excusable default (see Warn v Choi-Lee, 291 AD2d 490; Hazen v Bottiglieri, 286 AD2d 708; Miles v Blue Label Trucking, supra).
The defendant’s remaining contentions are either without *700merit or are improperly raised for the first time on appeal (see Bishop v Bishop, 295 AD2d 382). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.